Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
There is no dispute in this case as to the material facts. The question is, whether the court below decided the law correctly upon the facts ?
The appellant’s counsel relies mainly upon the doctrine of estoppel, which, it is insisted, applies to this case, because in the deed of charter-party executed by the plaintiff, he admits that the vessel is the property of Powett, and this admission came directly to the knowledge of Haines as master of the vessel, and induced him to give credit to Powett.
The sense of estoppel is, that a man for the sake of good faith *307and fair dealing, ought to be estopped from saying that to he false, which, by his means, has become accredited for truth, and by his representations has led others to act. 4 Kent. Although it is generally true that estoppels bind only parties and privies, yet even parol admissions may be conclusive, where they have had the effect of inducing another to alter his condition.
In this case, Haines is appointed master of the vessel by Powett, who is in possession. After that, the plaintiff enters into the charter-party, and by it acknowledges Powett to be owner, and Haines to be master, and stipulates to pay Powett for the charter.
The charter describes the voyage, and was necessary for the direction of the master. The presumption necessarily arises that it was in his possession. After the execution of the charter, Powett, the declared owner, becomes the debtor of the master.
It is a general presumption that a debtor is trusted upon the faith of his property, and his possession of property is prima facie proof of ownership. Where, therefore, one permits another to deal with his property as if it belonged to the latter, and by his declarations permits others to be misled, such declarations must be considered as addressed to every one in particular who may give credit upon the strength of them, and the party, making them must be concluded.
This is the same case as where a man holds out to the world that a certain woman is his wife; in a suit for her debts, he will not be allowed to deny the marriage.
So if a party permits his name to be used as one of a copartnership, he is liable to a stranger who believed him to be a partner. In all such cases, says Greenleaf, the party is estopped, on grounds of public policy and good faith, from repudiating his own representations. 1 Greenleaf Ev. § 207.
It is, however, insisted, that if the charter-party is to operate as an estoppel, it ought to have been specially pleaded.
It is well settled that only a technical estoppel is required to be specially pleaded, and a technical estoppel is by deed to the party pleading, or to one under whom he claims, or by matter of record. Here the charter-party is not made to Haines or the defendant. It is only that one of the recitals in that instrument, *308coming to the knowledge of Haines, and presumptively inducing him to give credit to Powett, must operate by way of estoppel against the plaintiff, because in good conscience he ought not to be permitted to gainsay his admission. It is not, therefore, a technical estoppel. In the case of the Welland Canal Co. v. Hathaway, 8th Wendell, 480, upon this point, Judge Nelson says, “ The acts set up in this case, it is not pretended, constitute a technical estoppel, which can only be by deed or matter of record, but it is said they should operate by way of estoppel, an estoppel in pais. Such estoppels cannot be pleaded, but are given in evidence to the court and jury, and may operate as effectually as a technical estoppel, under the direction of the court.” And to sustain this position, he cites Coke Lit., Vin. Abr., and other respectable authorities.
There is no doubt that such is the correct rule, and under the issue, made up in this case, the defence was properly admissible.
It results from this opinion, that the judgment of the court below must be reversed, and judgment here rendered for the defendant.
Decreed accordingly.